FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANEAP SIAD,                                       No. 06-74850

               Petitioner,                        Agency No. A096-344-469

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Aneap Siad, native and citizen of Somalia, petitions for review of a Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum and withholding of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s determination that Siad failed to

timely file her asylum application because the underlying facts are disputed. Cf.

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (per curiam).

      We deny Siad’s claim for withholding of removal because substantial

evidence supports the agency’s adverse credibility determination based on the

omission from Siad’s asylum application that she was grazed by bullets as she fled

the orphanage in Somalia, which formed the basis for her claim. See Kin v.

Holder, 595 F.3d 1050, 1057 (9th Cir. 2010).

      Siad’s request for oral argument is denied.

      PETITION FOR REVIEW DISMISSED in part. DENIED in part.




                                           2                                  06-74850